UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 15-2202


JOHN CUTONILLI,

                  Plaintiff - Appellant,

          v.

STATE OF MARYLAND,

                  Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.      James K. Bredar, District Judge.
(1:15-cv-00629-JKB)


Submitted:   February 25, 2016                Decided:    February 29, 2016


Before SHEDD and      HARRIS,    Circuit   Judges,       and   DAVIS,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


John Cutonilli, Appellant Pro Se.        Mark Holdsworth Bowen,
Assistant Attorney General, Pikesville, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

        John Cutonilli seeks to appeal the district court’s order

granting, in part, and denying without prejudice, in part, the

State     of   Maryland’s        motion       to     dismiss       Cutonilli’s         claims

challenging      Maryland’s        Firearm        Safety    Act    of    2013,    Md.    Code

Ann., Crim. L. §§ 4-301 to 4-306 (LexisNexis 2015), as violative

of     Maryland’s      Constitution        and       the    Second        and    Fourteenth

Amendments to the United States Constitution.                             This court may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(2012),    and    certain     interlocutory           and    collateral         orders,    28

U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial

Indus.    Loan    Corp.,     337 U.S. 541,    545-46      (1949).        The    order

Cutonilli      seeks    to   appeal      is    neither      a     final    order    nor    an

appealable interlocutory or collateral order.                            Accordingly, we

dismiss the appeal for lack of jurisdiction.                            We dispense with

oral    argument       because     the     facts     and     legal      contentions       are

adequately       presented    in    the     materials       before       this    court    and

argument would not aid the decisional process.



                                                                                  DISMISSED




                                              2